Case 3:20-cv-09211-ZNQ-TJB Document 27 Filed 10/08/20 Page 1 of 1 PageID: 801




                                                                           e-mail: kmarino@khmarino.com

                                         October 8, 2020

VIA ECF
Honorable Zahid N. Quraishi, U.S.M.J.
United States District Court
  District of New Jersey
402 East State Street
Trenton, NJ 08608

       Re:     AC Holdco, Inc., et al. v. Beable Education, Inc., et al.
               Civil Action No. 3:20-cv-09211-MAS-ZNQ

Dear Judge Quraishi:
       Our firm, together with Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul Weiss”),
represent Plaintiffs, AC Holdco, Inc. and Achieve3000, Inc. (collectively, “Plaintiffs”), in the
above-captioned action. In accordance with your Honor’s individual practices and L. Civ. R.
101.1(c), we make this application for the admission pro hac vice of Nicholas Groombridge, J.
Steven Baughman and Megan Raymond of Paul Weiss.
        I have enclosed the Certifications of Mr. Groombridge, Mr. Baughman and Ms.
Raymond, which certify their bar admission status and good standing, as well as my own
Certification as local counsel, which certifies compliance with L. Civ. R. 101.1(c). Also
enclosed is a proposed Order.
        We respectfully request that the Court admit Mr. Groombridge, Mr. Baughman and Ms.
Raymond pro hac vice as counsel for Plaintiffs. Counsel for Defendants consents to this request.
If the enclosed application and Order meet with your Honor’s approval, we respectfully request
that you enter the Order and file it with the Clerk.
       Thank you for your consideration of this application.

                                      Respectfully yours,
                                      /s/ Kevin H. Marino
                                      Kevin H. Marino
Enclosures
cc: All counsel of record
